Citation Nr: 0821361	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from June 23, 2004, to March 20, 2006, and in excess 
of 30 percent from March 21, 2006, for bilateral 
sensorineural hearing loss (SNHL).

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, awarded 
service connection for bilateral SNHL and tinnitus.  The RO 
assigned 20 percent and 10 percent disabling ratings, 
respectively, effective June 2004.

In a June 2007 rating decision, the RO assigned an increased 
30 percent rating effective March 21, 2006, for the service-
connected bilateral SNHL.  In a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  As such, this claim remains 
in appellate status.

The Board notes that the veteran has initiated appeals with 
regard to a number of other issues.  Statements of the case 
(SOC) issued in August 2007 and October 2007 addressed claims 
for entitlement to the following:  a rating in excess of 20 
percent for diabetes mellitus Type II with bilateral 
cataracts and impotence; a rating in excess of 10 percent of 
peripheral neuropathy of the right lower extremity; a rating 
in excess of 10 percent of peripheral neuropathy of the left 
lower extremity; and an effective date prior to June 28, 
2003, for the award of service connection for diabetes 
mellitus.  The veteran has not filed substantive appeals.  
For each of these issues, it has been more than one year 
since the veteran was notified the RO denied his claim, and 
it has been more than 60 days since he was sent the SOCs.  As 
such, the matters are no longer in appellate status.  
38 C.F.R. § 20.302(b).

The veteran requested a hearing before the RO in connection 
with the claims on appeal.  The hearing was scheduled for 
September 2007.  In May 2007, the veteran withdrew his 
request.  Thus, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral SNHL was productive of no more than a Level XI 
designation in the right ear and Level III designation in the 
left ear between June 23, 2004, and March 20, 2006, under 
38 C.F.R. § 4.85, Table VII.

3.  Even applying the exceptional patterns of hearing loss 
for the veteran's right ear as contemplated under 38 C.F.R. 
§ 4.86(a) between June 23, 2004, and March 20, 2006, it would 
result in only a Level VI designation under Table VIA; 
together, a Level III and VI designation results in only a 10 
percent evaluation under 38 C.F.R. § 4.85, Table VII.  

4.  Bilateral SNHL has been productive of no more than a 
Level VI designation in the right ear and Level VI 
designation in the left ear since March 21, 2006, under 
38 C.F.R. § 4.85, Table VII.

5.  Even applying the exceptional patterns of hearing loss 
for the veteran's bilateral SNHL as contemplated under 
38 C.F.R. § 4.86(a) from March 21, 2006, it would result in 
only a Level VII designation under Table VIA in the right ear 
and a Level IV designation in the left ear; together, a Level 
VII and IV designation results in only a 20 percent 
evaluation under 38 C.F.R. § 4.85, Table VII. 

6.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for bilateral SNHL between June 23, 2004, and March 
20, 2006, and in excess of 30 percent from March 21, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Tables VI -VII (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
initial evaluations following the grant of service connection 
for bilateral SNHL and tinnitus.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board notes that with respect to the claim for a higher 
initial evaluation for tinnitus, the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating the tinnitus claim, any 
deficiencies of VCAA notice or assistance are rendered moot 
with respect to this claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The veteran indicated in June 2006 that he had no 
further evidence or information to submit in support of his 
claims.  The claims were readjudicated in a June 2007 rating 
decision wherein the veteran was assigned an increased 30 
percent disability evaluation effective March 21, 2006, for 
his service connected bilateral SNHL.  The claims were 
further readjudicated in October 2007 and January 2008 
supplemental statements of the case (SSOC).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners and to the RO in the 
NOD and March 2007 and May 2007 letters contain a description 
of the effect of the service-connected disabilities, on 
employability and daily life.  These statements, as well as 
lay statements submitted in support of the claims on appeal, 
indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate 
claims for higher evaluations.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employment and his daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the June 2005 and June 2007 rating decisions include 
a discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the April 2006 SOC and October 2007 SSOC.  As noted above, 
the veteran provided a response to the June 2005 rating 
decision in both his NOD and statements made in March 2007 
and May 2007, which set forth his contentions as to why he 
believed he met the higher ratings.  Clearly, the veteran has 
been made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA outpatient 
treatment records, and VA examination reports.  

The Board notes the RO attempted to obtain medical records 
from the Social Security Administration (SSA) utilized in 
denying the veteran's claim for disability benefits.  In 
December 2007, SSA indicated that the veteran was denied 
disability benefits as he was working and thus, medical 
records were not taken.  Any further efforts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is appealing the original assignment of the 
evaluations following the award of service connection for 
bilateral SNHL and tinnitus.  As such, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).


Bilateral SNHL

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial rating in excess of 20 
percent between June 23, 2004, and March 20, 2006, and in 
excess of 30 percent from March 21, 2006.  Historically, 
service connection was awarded for bilateral SNHL in a June 
2005 rating decision.  The RO awarded a 20 percent rating 
effective June 23, 2004.  

In a June 2007 rating decision, the RO awarded an increased 
30 percent rating effective March 21, 2006.  He maintains 
that an even higher rating is warranted.  See AB, supra.  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

At the outset, the Board notes that the RO assigned an 
increased 30 percent evaluation effective March 21, 2006, the 
date of his "reopened claim."  The Board would point out 
that the veteran's claim for a higher initial rating for 
bilateral SNHL was in appellate status on March 21, 2006.  
While the RO since corrected the error, the fact remains that 
the award was based on findings of a June 2007 report of VA 
examination, some 15 months after the effective date of the 
award of the 30 percent rating.  The Board shall not detract 
from the benefits already in place as of that date, but finds 
that there is no evidence of record to support a rating in 
excess of 20 percent prior to March 21, 2006, or in excess of 
30 percent thereafter.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
bilateral SNHL more closely approximates the criteria for the 
current ratings assigned.  See 38 C.F.R. §§ 4.3, 4.7.  In 
this regard, upon VA examination in May 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
75
70
LEFT
50
55
35
35
45

Average puretone thresholds were 74.25 decibels in the right 
ear and 42.5 decibels in the left.  Speech audiometry 
revealed speech recognition ability of 12 percent in the 
right ear at 30 decibels and 24 percent at 35 decibels and 80 
percent in the left ear.  

VA outpatient treatment records dated between 1997 and 2005 
simply show the veteran was treated for complaints of 
bilateral hearing loss.  The Board notes he was fitted for 
bilateral hearing aids; however, in January 2005, the veteran 
indicated that he did not use his hearing aid because it 
amplified background noise.  In October 2005, speech 
discrimination was 80 percent bilaterally.
 
Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 20 
percent evaluation for bilateral SNHL is appropriate between 
June 23, 2004, and March 20, 2006, and there is no basis for 
a higher evaluation at this time.  The veteran's right ear 
manifested an average puretone threshold of 74.25 decibels 
and 12 percent of speech discrimination at 30 decibels, 
resulting in a Level XI designation under Table VI.  
38 C.F.R. § 4.85.  Even if the Board were to use the 24 
percent of speech discrimination at 35 decibels in the right 
ear, it would still result in a Level XI designation under 
Table VI.  Id. 

The veteran's left ear manifested an average puretone 
threshold of 42.5 decibels and 80 percent of speech 
discrimination, resulting in a Level III designation under 
Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level III 
and Level XI designation results in a 20 percent rating under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

The veteran's right ear SNHL does fall under the exceptional 
patterns of hearing loss as contemplated under 38 C.F.R. 
§ 4.86(a), as four of the specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more; however, it 
would result in only a Level VI designation under Table VIA.  
Together, a Level III and VI designation results in a 10 
percent evaluation under 38 C.F.R. § 4.85, Table VII, and 
would not result in a higher rating.  The left ear does not 
fall under the exceptional patterns of hearing loss under 
38 C.F.R. § 4.86(a).

Similarly, it does not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); the 
puretone threshold was not 30 decibels or less at 1000 Hertz 
bilaterally, and was only 70 decibels or more at 2000 Hertz 
in the right ear.  38 C.F.R. § 4.86(b).

From March 21, 2006, the evidence also does not warrant a 
rating in excess of 30 percent.  In this regard, VA 
outpatient treatment records note the veteran had a right 
tympanostomy tube placed in 2006 and left tympanosclerosis.  
He continued to complain of bilateral hearing loss in 2006 
and 2007.

Upon VA examination in June 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
80
80
LEFT
60
65
55
55
55

Average puretone thresholds were 80 decibels in the right ear 
and 57.5 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
64 percent in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 30 
percent evaluation for bilateral SNHL is appropriate from 
March 21, 2006, and there is no basis for a higher evaluation 
at this time.  The veteran's right ear manifested an average 
puretone threshold of 80 decibels and 68 percent of speech 
discrimination, resulting in a Level VI designation under 
Table VI.  38 C.F.R. § 4.85.  

The veteran's left ear manifested an average puretone 
threshold of 57.5 decibels and 64 percent of speech 
discrimination, resulting in a Level VI designation under 
Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level VI and 
Level VI designation results in a 30 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

The veteran's right and left ear SNHL both fall under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more; 
however, it would result in only a Level VII designation 
under Table VIA in the right ear and a Level IV designation 
in the left ear.  Together, a Level VII and IV designation 
results in a 20 percent evaluation under 38 C.F.R. § 4.85, 
Table VII, and would not result in a higher rating.  

The veteran's bilateral SNHL does not fall under the 
exceptional patterns of hearing loss contemplated under 
38 C.F.R. § 4.86(b); the puretone threshold was not 30 
decibels or less at 1000 Hertz bilaterally, and was only 70 
decibels or more at 2000 Hertz in the right ear.  38 C.F.R. 
§ 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent rating from June 23, 2004, to March 20, 200, and the 
30 percent from March 21, 2006, which have been assigned.  
See Fenderson, 12 Vet. App. at 126. 

Further, in the present case, the evidence does not reflect 
that his bilateral SNHL has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Tinnitus

The veteran filed a claim of entitlement to hearing loss in 
June 2004.  In a June 2005 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating effective June 23, 2004.  The veteran disagreed with 
the initial rating assigned and initiated the instant appeal.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veteran's Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, as the veteran filed his instant 
claim in June 2004, Diagnostic Code 6260 effective June 2003 
precludes an evaluation in excess of a single 10 percent 
rating for tinnitus, whether the sound is perceived as being 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87.  
Therefore, the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected tinnitus must 
be denied.  The Board notes that though it was not claimed, 
separate ratings for tinnitus in each ear would also be 
denied.  Id.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
from June 23, 2004, to March 20, 2006, and in excess of 30 
percent from March 21, 2006, for bilateral SNHL is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.
	

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


